     Case 1:15-cv-07433-LAP Document 1091 Filed 07/31/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

VIRGINIA L. GIUFFRE,

                    Plaintiff,
                                          No. 15 Civ. 7433 (LAP)
-against-
                                                    ORDER
GHISLAINE MAXWELL,

                    Defendant.



LORETTA A. PRESKA, Senior United States District Judge:

    For reasons that the Court has discussed with counsel, the

Clerk of the Court is directed to strike docket entries 1090-38

and 1090-41 in the above-captioned action.       Counsel shall re-file

the stricken documents as soon as is practicable.

SO ORDERED.

Dated:      New York, New York
            July 31, 2020

                           __________________________________
                           LORETTA A. PRESKA
                           Senior United States District Judge




                                   1
